Filed Pursuant to Rule 424(b)(3) Registration No. 333-163803 PROSPECTUS SUPPLEMENT NO. 2 (To Prospectus dated May 14, 2012) VLOV, INC. 2,049,397 shares of Common Stock This Prospectus Supplement No. 2 of VLOV, Inc. (the “Company”), together with the Prospectus listed above and Prospectus Supplement No. 1 dated May 16, 2012, is required to be delivered by certain holders of the above-referenced shares or by their transferees, pledgees, donees, or their successors in connection with the offer and sale of the above-referenced shares. This Prospectus Supplement No. 2, as supplemented by Prospectus Supplement No. 1 dated May 16, 2012, supplements the information in the Prospectus dated May 14, 2012, with the following additions and changes: Update, amend and supplement the Company’s Prospectus dated May 14, 2012 with information in the Company’s attached Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012, as filed with the Securities and Exchange Commission on August 13, 2012. The attached information modifies and supersedes, in part, the information in the Prospectus, as previously supplemented. Any information that is modified or superseded in the Prospectus shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 2. This Prospectus Supplement No. 2 should be read in conjunction with the Prospectus, as previously supplemented, and may not be delivered or utilized without, the Prospectus. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS, AND ANY OF OUR OTHER FILINGS INCORPORATED THEREIN BY REFERENCE. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is August 14, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53155 VLOV INC. (Exact name of registrant as specified in its charter) Nevada 20-8658254 (Stateorotherjurisdictionof incorporationor organization) (I.R.S. Employer IdentificationNo.) 11/F, No. 157 Taidong Road Xiamen Guanyin Shan International Business Center Siming District, Xiamen City, Fujian Province People’s Republic of China (Address of principal executive offices) (Zip Code) +86-592-2345999 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every, Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noþ As of August 6, 2012, the registrant had 7,747,991 shares of common stock, par value $0.00001 per share, outstanding. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 Page PART I FINANCIAL INFORMATION Item 1. Financial statements (unaudited) 4 Condensed consolidated balance sheets as of June 30, 2012 (unaudited) and December 31, 2011 4 Condensed consolidated statements of income and comprehensive income for the three and six months ended June 30, 2012 and 2011 (unaudited) 5 Condensed consolidated statements of stockholders’ equity for the six months ended June 30, 2012 (unaudited) 6 Condensed consolidated statements of cash flows for the six months ended June 30, 2012 and 2011 (unaudited) 7 Notes to the unaudited condensed consolidated financial statements 8 Item 2. Management's discussion and analysis of financial condition and results of operations 26 Item 3. Quantitative and qualitative disclosures about market risk 33 Item 4. Controls and Procedures 33 PART II OTHER INFORMATION Item 1. Legal proceedings 33 Item 1A. Risk factors 33 Item 2. Unregistered sales of equity securities and use of proceeds 34 Item 3. Defaults upon senior securities 34 Item 4. Reserved 34 Item 5. Other information 34 Item 6. Exhibits 34 Signatures 36 2 CAUTION REGARDING FORWARD-LOOKING INFORMATION All statements contained in this quarterly report on Form 10-Q (“Form 10-Q”), other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words “believe,” “anticipate,” “expect” and words of similar import.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks include, among others, the following: national and local general economic and market conditions; our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Consequently, all of the forward-looking statements made in this Form 10-Q are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. OTHER PERTINENT INFORMATION All share and per share information in this Form 10-Q gives effect to the 1-for-2.5 reverse split of our common stock which was effected on December 12, 2011. 3 PARTI - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VLOV INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands) June 30, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts and other receivables Trade deposits Inventories Prepaid expenses 68 85 Total current assets Property, plant and equipment, net Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other payables Amount due to a director/officers Derivative liability - common stock warrants Income and other taxes payable Total current liabilities Stockholders’ equity: Common stock, $0.00001 par value, 40,000,000 shares authorized, 7,645,991 and 7,586,741 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively 1 1 Preferred stock, $0.00001 par value, 100,000,000 shares authorized, 548,345 and 632,853 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively (liquidation preference $1,568,267 and $1,809,960) Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders' equity TOTAL LIABILITIES ANDSTOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements 4 VLOV INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited; amounts in thousands - except for share and per share data) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Net sales $ Cost of sales Gross profit Operating expenses: Selling expenses General and administrative expenses Income from operations Other income (expenses): Change in fair value of derivative liability Interest income 27 22 43 57 Interest expense - - - (8 ) Income before provision for income taxes Provision for income taxes Net income Other comprehensive income: Foreign currency translation adjustment 23 Comprehensive income $ Allocation of net income for calculating basic earnings per share: Net income attributable to common shareholders Net income attributable to preferred shareholders Net income $ Basicearnings per share- common $ Diluted earnings per share $ Weighted average number of common shares and participating preferred shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements 5 VLOV INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Amounts in thousands – except for share and per share data) (Unaudited) Commonstock Preferredstock Additional paid-in Statutory Accumulated other comprehensive Retained Total Shares Amount Shares Amount capital reserve income earnings equity Balance atJanuary 1, 2012 $ 1 $ Net income Issuance of shares to officers/directors Issuance of shares to a consultant Foreign currency translation adjustment Conversion of Preferred Stock to Common Stock ) ) - Balance at June 30, 2012 $ 1 $ See accompanying notes to consolidated financial statements 6 VLOV INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; amounts in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 24 Stock compensation expense 61 Loss on disposal of property, plant and equipment 15 Change in fair value of derivative liability ) ) (Increase) decrease in assets: Accounts and other receivables Trade deposits ) Inventories ) ) Prepaid expenses 17 Increase (decrease) in liabilities: Accounts payable ) Accrued expenses and other payables ) 5 Income and other taxes payable ) ) Net cash provided by operating activities $ $ Cash flows from investing activities: Purchases of property, plant and equipment ) ) Acquisition of a business - ) Proceeds from the sale of property, plant and equipment - Time deposits - Net cash used in investing activities $ ) $ ) Cash flows from financing activities: Amount due to/from a director ) Payment of short-term debt - ) Net cash provided by / (used in) financing activities ) Effect of exchange rate changes Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ - $ 8 Income taxes paid $ $ See accompanying notes to consolidated financial statements 7 VLOV INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Description of business and organization VLOV Inc. (the “Company”) was incorporated on October 30, 2006 in the State of Nevada, under the name “Sino Charter, Inc.”The Company changed its name to “VLOV Inc.” on March 20, 2009 in connection with the stock exchange transaction described below. On February 13, 2009, the Company completed a stock exchange transaction with the stockholders of Peng Xiang Peng Fei Investments Limited (“PXPF”), whereby 5,824,000 restricted shares of common stock were issued to the stockholders of PXPF in exchange for 100% of the common stock of PXPF (the “Share Exchange”).The completion of the Share Exchange resulted in a change of control. The Share Exchange has been accounted for as a reverse acquisition and recapitalization of the Company whereby PXPF is deemed to be the accounting acquirer (legal acquiree) and the Company is the accounting acquiree (legal acquirer).At the time of the Share Exchange, the Company had no assets or liabilities, and the 581,768 shares of its common stock outstanding immediately prior to the Share Exchange have been accounted for at their par value at the time of the Share Exchange. The Company designs, markets and distributes “VLOV” brand men’s apparel and related products in the People’s Republic of China (“PRC” or “China”).The Company also owns and operates retail stores inFujian Province.Through December 31, 2010, all of the Company’s business operations were conducted by a variable interest entity (“VIE”), Jinjiang Yinglin Jinduren Fashion Limited (“Yinglin Jinduren”), which is controlled by the Company’s wholly-owned subsidiary, Dong Rong Capital Investment Limited (“HK Dong Rong”), through a series of contractual arrangements. In January 2011, however, the Company began transferring its business operations to Dong Rong (China) Co., Ltd.(“China Dong Rong”), which is wholly-owned by HK Dong Rong, including all trademarks, sales contracts and design, marketing, sales and purchasing-related assets under Yinglin Jinduren.As the Company’s manufacturing activities were discontinued and outsourced, such related assets, including manufacturing equipment, the building that housed such equipment and the land use right for the land on which the building sits, were sold to an unrelated third-party during the first quarter of 2011.Such sales were completed, and all resulting proceeds paid to Yinglin Jinduren during the first quarter of 2011, with the funds subsequently transferred to China Dong Rong.All of the Company’s business operations are now carried out by China Dong Rong. As a result of the foregoing, the accompanying consolidated financial statements reflect the activities of the Company and each of the following entities: Name Background Ownership PXPF ● A British Virgin Islands limited liability company 100% ●
